Citation Nr: 1821822	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Lincoln Day One Brokering Center in Lincoln, Nebraska. This appeal is now in the jurisdiction of the Milwaukee, Wisconsin Regional Office (RO). 

In September 2017 the Board remanded this claim to afford the Veteran a Board hearing.

In January 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

VA treatment records dated in April 2014 reflect diagnoses of joint complex dysfunction of the lumbar spine, sprain or strain of the lumbar spine, and myofascial pain syndrome of the lumbar spine. The Veteran was afforded a VA examination in January 2013, prior to these diagnoses. Therefore, the VA examination was based upon an out of date (and therefore inaccurate) factual premise and a new examination must be obtained.



Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and cause of his back disability. The claims file and a copy of this remand must be provided to the examiner for review. Any indicated tests or studies should be completed. Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

a) Please identify the Veteran's back disability (or disabilities) by diagnosis(es).

The examiner should address the diagnoses noted in VA treatment records dated in April 2014 (joint complex dysfunction of the lumbar spine, sprain or strain of the lumbar spine, and myofascial pain syndrome of the lumbar spine).

(b) Please identify the likely cause for each disability diagnosed. Specifically: 

(i) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability was incurred during his period of active military service, within one (1) year of service discharge, or is otherwise related or attributable to his period of active service?

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If the requested opinion cannot be provided without resort to speculation, the examiner should state this AND must explain WHY an opinion cannot be provided without resort to speculation (including whether an opinion is beyond what any medical practitioner might be able to provide, based on the evidence of record and current medical knowledge).

2. After completing the above actions and any other development as may be indicated, the AOJ must readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

